                          UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

THE LAMPO GROUP, LLC d/b/a                 )
RAMSEY SOLUTIONS,                          )
a Tennessee Limited Liability Company,     )
                                           )
       Plaintiff,                          )
                                           )
vv..                                       )               Case No. 3:20-cv-00641
                                           )               Judge Aleta A. Trauger
 MARRIOTT HOTEL SERVICES, INC.,            )
 a Delaware Corporation;                   )               JURY DEMAND
                                           )
       Defendant.                          )
 __________________________________________)
 MARRIOTT HOTEL SERVICES, INC.,            )
 a Delaware Corporation,                   )
                                           )
       Counter-Plaintiff,                  )
                                           )
vv..                                       )
                                           )
 THE LAMPO GROUP, LLC d/b/a                )
RAMSEY SOLUTIONS,                          )
 a Tennessee Limited Liability Company,    )
                                           )
       Counter-Defendant.                  )

                 UNOPPOSED MOTION FOR THREE-DAY EXTENSION
                       TO RESPOND TO LAMPO GROUP’S
                                           GROUP'S
                   MOTION FOR JUDGMENT ON THE PLEADINGS

         Marriott Hotel Services, Inc., by and through counsel, respectfully seeks a three-day

extension through February 19, 2021 within which to respond to Lampo Group's
                                                                     Group’s motion for

judgment on the pleadings (Doc. 33). Marriott's
                                     Marriott’s lead counsel is in Dallas, which is experiencing

major winter storms, resulting in power blackouts both at home and at the office. Presently

Marriott’s response is due on February 16, 2021. Undersigned has conferred with Lampo’s
Marriott's                                                                      Lampo's

counsel, who has no opposition to an extension through February 19, 2021.




{02184455.1 }
     Case 3:20-cv-00641 Document 37 Filed 02/15/21 Page 1 of 2 PageID #: 457
                                              Respectfully submitted,

                                              /s/ Stephen J. Zralek
                                              Steven M. Rudner, appearing pro
                                                                           pro hac vice
                                              John C. Josefsberg, appearing pro
                                                                            pro hac vice
                                              RUDNER LAW OFFICES
                                              12740 Hillcrest Road, Suite 240
                                              Dallas, TX 75230
                                              Telephone: (214) 373-1900
                                              Facsimile: (214) 360-7845
                                              Rudner@HotelLawyers.com
                                              josefsberg@HotelLawyers.com

                                              Stephen J. Zralek, No. 18971
                                              BONE MCALLESTER NORTON PLLC
                                              511 Union St., Ste. 1000*
                                              Nashville, TN 37219
                                              Telephone: (615) 238-6305
                                              Facsimile: (615) 687-2763
                                              szralek@bonelaw.com
                                              Counsel for
                                                      for Marriott Hotel Services, Inc.

                                              *   Please note new suite number

                                   CERTIFICATE OF SERVICE

         I certify that I served this document via ECF on February 15, 2021 on:

         Ashley E. Cowgill, Esq.
         PILLSBURY WINTHROP SHAW PITTMAN LLP
         500 Capitol Mall, Suite 1800
         Sacramento, CA 95814
         ashley.cowgill@pillsburylaw.com

         Jennifer Altman, Esq.
         Markenzy Lapointe, Esq.
         PILLSBURY WINTHROP SHAW PITTMAN LLP
         600 Brickell Avenue, Suite 3100
         Miami, FL 33131
         jennifer.altman@pillsburylaw.com
         jermifer.altman@pillsburylaw.com
         markenzy.lapointe@pillsburylaw.com
         Counsel for
                  for The Lampo Group, LLC

                                              /s/ Stephen J. Zralek




{02184455.1 }
                                      2
     Case 3:20-cv-00641 Document 37 Filed 02/15/21 Page 2 of 2 PageID #: 458
